Exhibit 10.3

AMENDMENT TO MANAGEMENT AND ADVISORY SERVICES AGREEMENT

This Amendment to Management and Advisory Service Agreement is made this 15th
day of March, 2007 (this “Agreement”), between HUGHES COMMUNICATIONS, INC., a
Delaware corporation (the “Advisor”); and HUGHES NETWORK SYSTEMS, LLC, a
Delaware limited liability company (“HNS”).

WHEREAS, the parties have entered into a Management and Advisory Service
Agreement dated March 27, 2006; and

WHEREAS, pursuant to Section 8(e) of the Agreement, the parties desire to amend
the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Amendment, the parties hereto hereby agree as
follows:

Section 1.    Definitions. Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Agreement.

Section 2.    Amendments.

    2.1      Fees. Section 3 of the Management Services Agreement is hereby
terminated, with effect from January 1, 2007.

Section 3.    Miscellaneous.

    3.1      Ratification of Management Services Agreement. As modified hereby,
the Management Services Agreement and its terms and provisions are hereby
ratified and confirmed for all purposes and in all respects.

    3.2      Counterparts. This Amendment may be executed in two or more
counterparts, which may be by facsimile, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
All such counterparts will be deemed an original, will be construed together and
will constitute one and the same instrument.

    3.3      Headings. The headings in this Amendment are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Amendment.

    3.4      Governing Law. This Amendment shall be governed by, enforced under
and construed in accordance with the laws of the State of New York, without
giving effect (to the fullest extent provided by law) to any choice or conflict
of law provision or rule thereof which might result in the application of the
laws of any other jurisdiction. Subject to Section 8 of the Management Services
Agreement (which shall apply to this Amendment as though set out in full in this
Amendment, with the necessary changes), each of the Parties hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
courts of the State of New York and of the United States of America in each case
located in the County of New York for any litigation



--------------------------------------------------------------------------------

arising out of or relating to this Amendment (and agrees not to commence any
litigation relating thereto except in such courts) and further agrees that
service of any process, summons, notice or document by U. S. certified or
registered mail to its respective address set forth in Section 8 of the
Management Services Agreement) shall be effective service of process for any
litigation brought against it in any such court. Each Party hereby irrevocably
and unconditionally waives any objection to the laying of exclusive venue of any
litigation arising out of this Amendment in the courts of the State of New York
or of the United States of America in each case located in the County of New
York and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such litigation brought in any such
court has been brought in an inconvenient forum.

IN WITNESS WHEREOF, the parties have caused this Amendment to Management and
Advisory Services Agreement to be executed and delivered by their duly
authorized officers or agents as of the date first above written.

 

HUGHES NETWORK SYSTEMS, LLC By:  

    /s/ Dean A. Manson

  Name:   Dean A. Manson   Title:      VP, General Counsel & Secretary HUGHES
COMMUNICATIONS, INC. By:  

    /s/ Grant A. Barber

  Name:  Grant A. Barber   Title:    Executive VP & Chief Financial Officer